Case 8:20-cv-02067-VMC-TGW Document 1 Filed 09/02/20 Page 1 of 13 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                               CASE NO.:


JULIO GARAVELLO,

       Plaintiff,

v.

WELLS FARGO BANK, N.A.,
a National Banking Association,

      Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, JULIO GARAVELLO (“Mr. Garavello” or “Plaintiff”) files this Complaint

against Defendant, WELLS FARGO BANK, N.A. (“WFB” or “Defendant”), and states as follows:

                                        INTRODUCTION

       1.      Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

amended, 29 U.S.C. § 2601, et seq. (“FMLA”), the Americans with Disabilities Act, 42 U.S.C. §

12101, et seq. (“ADA”), and Chapter 760 of the Florida Civil Rights Act (“FCRA”) to recover

from Defendant back pay, an equal amount as liquidated damages, other monetary damages,

equitable relief, front pay, declaratory relief, compensatory damages, punitive damages, and

reasonable attorneys’ fees and costs.

                    JURISDICTION, VENUE AND FMLA COVERAGE

       2.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1337 and

the FMLA, and has the authority to grant declaratory relief under the FMLA and pursuant to 28

U.S.C. § 2201, et seq.
Case 8:20-cv-02067-VMC-TGW Document 1 Filed 09/02/20 Page 2 of 13 PageID 2




       3.      This Court has jurisdiction over Plaintiff’s ADA claim pursuant to 28 U.S.C. §

1331, as it arises under 42 U.S.C. § 12101, et seq.

       4.      This Court also has supplemental jurisdiction over Plaintiff’s FCRA claim, as it

arises out of the same operative facts and circumstances as his FMLA/ADA claims.

       5.      At all times relevant hereto, Plaintiff was an employee of Defendant.

       6.      Plaintiff worked for Defendant in Manatee County, Florida, and this venue is

therefore proper.

       7.      Defendant is a national banking association that does business across the country

and in Manatee County, Florida, and is therefore within the jurisdiction of the Court.

       8.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

because it was engaged in commerce or in an industry affecting commerce that employed 50 or

more employees within 75 miles of where Plaintiff worked, for each working day during each of

20 or more calendar workweeks, prior to seeking leave under the FMLA.

       9.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that he: (a) suffered from a serious health condition as defined by the

FMLA which necessitated FMLA leave; and (b) was employed by Defendant for at least 12 months

and worked at least 1,250 hours during the relevant 12-month period prior to him seeking to

exercise his rights to FMLA leave.

       10.     Plaintiff is a disabled male. At all times material, Plaintiff was protected during his

employment with Defendant by the FCRA and ADA because:

               a.      Plaintiff was a disabled or “perceived as disabled” employee who suffered

               discrimination and harassment because of his disability or “perceived disability” by

               Defendant; and




                                                 2
Case 8:20-cv-02067-VMC-TGW Document 1 Filed 09/02/20 Page 3 of 13 PageID 3




                b.       Plaintiff suffered adverse employment action and was subjected to an

                increasingly hostile work environment as a result of his disability or “perceived

                disability.”

        11.     Defendant was at all times an “employer” as envisioned by the ADA as well as

§760.02(7), Fla. Stat.

                                   CONDITIONS PRECEDENT

        12.     On or around October 4, 2019, Plaintiff dual-filed a Charge of Discrimination with

the U.S. Equal Employment Opportunity Commission (“EEOC”) and Florida Commission on

Human Relations (“FCHR”) alleging disability discrimination against Defendant.

        13.     More than 180 days have passed since the filing of the Charge of Discrimination.

        14.     On August 11, 2020, the EEOC mailed Plaintiff a Notice of Right to Sue against

Defendant, giving Plaintiff the right to bring a civil action on his claims within 90 days of his receipt

of the same.

        15.     Plaintiff timely files this action within the applicable period of limitations against

Defendant.

        16.     All conditions precedent to this action have been satisfied and/or waived.

                                   FACTUAL ALLEGATIONS

        17.     Mr. Garavello worked as a Personal Banker for the Defendant from December 1,

2013, until his wrongful termination on February 28, 2019.

        18.     Mr. Garavello was an excellent employee with no significant history of

performance, attendance or disciplinary issues, and who constantly received good reviews for his

performance throughout his tenure.




                                                   3
Case 8:20-cv-02067-VMC-TGW Document 1 Filed 09/02/20 Page 4 of 13 PageID 4




       19.     Unfortunately, in the fall and winter of 2018, Mr. Garavello began suffering

excruciating lumbar strain with radiculopathy down his extremities as well as lumbar

decompressions, all of which disrupted the major life activities of sitting, standing, and working.

       20.     Mr. Garavello quickly informed WFB Branch Manager, Sonja Vanderzee, that he

was suffering disabilities and serious health conditions.

       21.     Lumbar decompressions and lumbar strain with radiculopathy are protected

disabilities under the FCRA/ADA, and serious health conditions under the FMLA.

       22.     After Mr. Garavello disclosed his conditions, WFB began discriminating against

and interfering with him in various ways.

       23.     Specifically, despite receiving approval by WFB to participate in Certified Banking

classes, Ms. Vanderzee deliberately failed to sign Mr. Garavello up for same before the deadline,

thereby denying him the opportunity to advance in the company.

       24.     Other non-disabled WFB bankers were successfully signed up and allowed to take

the classes as scheduled.

       25.     Furthermore, after his disability and serious health condition disclosures, WFB

management relentlessly harassed and targeted Mr. Garavello by habitually writing him up for

minor infractions for which his non-disabled counterparts were not disciplined.

       26.     Mr. Garavello’s working environment became abusive, discriminatory, retaliatory,

and disruptive to the point that he felt he was being forced out of his employment simply because

of his disabilities and serious health conditions and his potential need for time off to attend to his

serious health conditions or accommodation for his disabilities.

       27.     Sadly, Mr. Garavello’s condition worsened to the point where his medical team

recommended that he undergo surgical intervention to get his serious health conditions in check.




                                                  4
Case 8:20-cv-02067-VMC-TGW Document 1 Filed 09/02/20 Page 5 of 13 PageID 5




       28.      Mr. Garavello therefore requested, and was approved for, FMLA leave from

December 13, 2018, through February 17, 2019, in order to prepare for, undergo, and commence

recovery from spinal fusion surgery in his lower back.

       29.      Upon returning to work at WFB from his successful surgery, Mr. Garavello’s

treating physician recommended that he refrain from sitting or standing for more than one (1) hour,

and that he be allowed to take a full one (1) hour lunch break every day so he could go home and

sit on an orthopedic chair to lessen his pain.

       30.      Mr. Garavello informed his managers and supervisors at WFB of this very

reasonable work restriction, and requested that WFB observe it as a modest, non-burdensome,

reasonable accommodation for his disabilities.

       31.      Instead, WFB constantly referred him a barrage of customers without allowing him

any meaningful break from standing/sitting as required by his medical team.

       32.      Furthermore, on those occasions when Mr. Garavello was able to go home on his

lunch hour, WFB managers pressured him to come back early, causing him to cut his treatment

short and increasing his pain levels throughout the day.

       33.      On February 28, 2019, mere days after Mr. Garavello returned from his approved

FMLA leave, WFB Branch Manager Manuel Suazo and Operations Manager Kelsey informed him

that he WFB had terminated his employment, effective immediately.

       34.      When Mr. Garavello asked why WFB had fired him, Mr. Suazo referred to an

alleged incident with a customer that had taken place in November of 2018, more than three (3)

months prior.

       35.      The timing of this alone establishes that WFB’s “customer incident” narrative is

pure pretext.




                                                 5
Case 8:20-cv-02067-VMC-TGW Document 1 Filed 09/02/20 Page 6 of 13 PageID 6




       36.     What’s more, as Mr. Garavello reminded Mr. Suazo, WFB had already investigated

the alleged “customer incident” and Mr. Garavello had been exonerated from any culpability in

the matter.

       37.     Mr. Suazo then lamely mumbled something about Mr. Garavello’s termination

being a “Human Resources decision.”

       38.     Such a discriminatory and unlawful termination is exactly the type of adverse

employment action that the ADA, the FCRA, and the FMLA were intended to prevent.

       39.     An employer is required to provide its disabled with a reasonable accommodation,

if that reasonable accommodation would allow that employee to perform the essential functions of

his job, unless doing so would impose an undue hardship. Smith v. Avatar Properties, Inc., 714

So. 2d 1103, 1107 (Fla. 5th DCA 1998).

       40.     Mr. Garavello is an individual with a disability who, with minimal reasonable

accommodation, was fully capable of performing the essential functions of his job as a Personal

Banker.

       41.     Allowing Mr. Garavello to use his orthopedic chair at home for a limited amount

of time each day without penalty or negative repercussions, such as exhortations to return to work

early or outright termination, would have been a reasonable accommodation.

       42.     This accommodation would have imposed no undue hardship on Defendant.

       43.     In reality, Defendant’s termination of Mr. Garavello stemmed from its

discriminatory animus toward his very recent use of FMLA leave and his need for accommodation

under the ADA/FCRA.




                                                6
Case 8:20-cv-02067-VMC-TGW Document 1 Filed 09/02/20 Page 7 of 13 PageID 7




        44.    By reason of the foregoing, Defendant’s actions, and non-actions, affected the

“terms, conditions or privileges” of Plaintiff’s employment as envisioned by the ADA and the

FCRA.

        45.    The timing of Plaintiff’s termination makes the causal connection between his use

of FMLA leave, his request for reasonable accommodation under the ADA/FCRA, and his

termination sufficiently clear.

        46.    As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights.

        47.    Defendant also retaliated against Plaintiff for attempting to utilize and/or utilizing

proper and authorized FMLA leave.

        48.    Any other reason given for Plaintiff’s termination is a pretext, designed to cover up

FMLA interference and retaliation, and disability discrimination.

        49.    Defendant did not have a good faith basis for its actions.

        50.    Defendant’s actions are the exact type of unfair and retaliatory employment

practices the ADA, FCRA, and FMLA were intended to prevent.

        51.    The facts surrounding Plaintiff’s termination also create a strong inference of

disability discrimination in violation of the ADA/FCRA.

        52.    Defendant was aware of Plaintiff’s ADA/FCRA-protected disability and need for

accommodation.

        53.    “Reasonable accommodation” under the ADA may include “job restructuring, part-

time or modified work schedules, reassignment to a vacant position, acquisition or modification

of equipment or devices . . .and other similar accommodations.” 42 U.S.C. § 12111(9)(B).




                                                 7
Case 8:20-cv-02067-VMC-TGW Document 1 Filed 09/02/20 Page 8 of 13 PageID 8




       54.     Defendant, however, being well-aware of Plaintiff’s condition, discriminated and

retaliated against Plaintiff for taking FMLA leave to seek treatment, and for requesting reasonable

accommodation.

       55.     In short, despite the availability of reasonable accommodation under the ADA and

FCRA, Defendant discriminated against Mr. Garavello based solely upon his disability.

       56.     At all times material hereto, Plaintiff was ready, willing and able to perform his job

duties and otherwise qualified for his position, with “reasonable accommodation.”

       57.     Pleading in the alternative, Defendant perceived Plaintiff as being “disabled,” and

therefore, unable to perform the essential functions of his position, despite the fact that Plaintiff

could perform same with reasonable accommodation.

       58.     Pleading in the alternative, Plaintiff’s impairment did not substantially limit a major

life activity but was treated by Defendant as if it did.

       59.     Pleading in the alternative, Plaintiff’s medical condition constituted an impairment

that limited a major life activity only because of Defendant’s attitude toward the impairment.

       60.     Pleading in the alternative, Plaintiff had no impairment, whatsoever, but was treated

by Defendant as having a disability as recognized by the ADA/FCRA.

       61.     Plaintiff was a disabled individual, or otherwise perceived as disabled by

Defendant, during his employment. Therefore, he is protected class member as envisioned by the

ADA and the FCRA.

       62.     Plaintiff suffered sufficiently severe and pervasive treatment, and ultimate

termination, because of his disability and/or “perceived disability.”

       63.     As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which he is entitled.




                                                   8
Case 8:20-cv-02067-VMC-TGW Document 1 Filed 09/02/20 Page 9 of 13 PageID 9




         64.   Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A., to

represent him in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                   COUNT I
                    UNLAWFUL INTERFERENCE UNDER THE FMLA

         65.   Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 2, 5 through 9, 17 through 28, 33 through 38, 43, 45 through 50, 54, and 63 through 64,

above.

         66.   At all times relevant hereto, Plaintiff was protected by the FMLA.

         67.   At all times relevant hereto, Defendant interfered with Plaintiff by harassing and

targeting him and excluding him from classes after he disclosed his serious health conditions, and

writing him up spuriously while declining to write up healthy counterparts for the same infractions.

         68.   At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

         69.   As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and incurred reasonable

attorneys’ fees and costs.

         70.   As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

         WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.




                                                  9
Case 8:20-cv-02067-VMC-TGW Document 1 Filed 09/02/20 Page 10 of 13 PageID 10




                                     COUNT II
                        UNLAWFUL RETALIATION UNDER THE FMLA

         71.   Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 2, 5 through 9, 17 through 28, 33 through 38, 43, 45 through 50, 54, and 63 through 64,

above.

         72.   At all times relevant hereto, Plaintiff was protected by the FMLA.

         73.   At all times relevant hereto, Defendant retaliated against Plaintiff by firing him for

his use of FMLA protected leave.

         74.   At all times relevant hereto, Plaintiff was protected from retaliation under the

FMLA.

         75.   At all times relevant hereto, and for purposes of the FMLA retaliation claim,

Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised his rights

to take approved leave pursuant to the FMLA.

         76.   As a result of Defendant’s intentional, willful and unlawful acts by retaliating

against Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered damages

and incurred reasonable attorneys’ fees and costs.

         77.   As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

         WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.




                                                 10
Case 8:20-cv-02067-VMC-TGW Document 1 Filed 09/02/20 Page 11 of 13 PageID 11




                                 COUNT III
              DISCRIMINATION UNDER THE ADA BASED ON DISABILITY

        78.     Plaintiff reincorporates and readopts all allegations contained within paragraphs 1

through 7, 10 through 45, and 48 through 64, above.

        79.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

rights against disability discrimination under the ADA.

        80.     The discrimination to which Plaintiff was subjected was based on his disabilities

and/or “perceived disabilities.”

        81.     The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        82.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct toward

him.

        83.     The conduct of Defendant was so willful, wanton, and in reckless disregard of the

statutory rights of Plaintiff, as to entitle him to an award of punitive damages against Defendant,

to deter it, and others, from such conduct in the future.

        84.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to 42 U.S.C. § 12205.

        WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as his costs and attorneys’ fees, declaratory and

injunctive relief, and such other and further relief as is deemed proper by this Court.




                                                  11
Case 8:20-cv-02067-VMC-TGW Document 1 Filed 09/02/20 Page 12 of 13 PageID 12




                                  COUNT IV
              DISCRIMINATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                             BASED ON DISABILITY

        85.     Plaintiff reincorporates and readopts the allegations contained within paragraphs 1

through 7, 10 through 45, and 48 through 64, above.

        86.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

rights against disability discrimination under the FCRA, Chapter 760, Florida Statutes.

        87.     The discrimination to which Plaintiff was subjected was based on his

disabilities/handicaps, or “perceived disabilities.”

        88.     The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        89.     The conduct of Defendant was so willful, wanton, and in reckless disregard of the

statutory rights of Plaintiff, as to entitle him to an award of punitive damages against Defendant,

to deter it, and others, from such conduct in the future.

        90.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to section 760.11(5), Florida Statutes.

        91.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as his costs and attorneys’ fees, declaratory and

injunctive relief, and such other and further relief as is deemed proper by this Court.




                                                   12
Case 8:20-cv-02067-VMC-TGW Document 1 Filed 09/02/20 Page 13 of 13 PageID 13




                                DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury on all issues so triable.

DATED this 2nd day of September, 2020.

                                             Respectfully Submitted,



                                             By: /s/ Noah Storch
                                             Noah E. Storch, Esq.
                                             Florida Bar No. 0085476
                                             RICHARD CELLER LEGAL, P.A.
                                             10368 W. SR 84, Suite 103
                                             Davie, Florida 33324
                                             Telephone: (866) 344-9243
                                             Facsimile: (954) 337-2771
                                             E-mail: noah@floridaovertimelawyer.com




                                                13
